Title: Inventory of Deacon John Adams’ Estate, 9 October 1761
From: Savil, Elisha,Field, Joseph,Belcher, Elijah,Hutchinson, Thomas
To: 


     
      
       Boston, 9 October 1761
      
     
     A true Inventory of the Estate whereof John Adams late of Braintree Gent. deceased died seized and Appraised according to the best skill and Judgment of Elisha Savil, Joseph Feild and Elijah Belcher, Viz.
     
     
      An House Out Houses and 35 Acres
      }
      366
      13
      4
     
     
      Land belonging to it
     
     
      An House & Barn 10 Acres Land
      
      186
      1
      34
     
     
      An House 92 Acres land
      
      400
      0
      0
     
     
     
      7 Acres Salt Marsh
      
      56
      0
      0
     
     
      8 Acres fresh Meadow
      
      40
      0
      0
     
     
      12 Acres Upland
      
      80
      0
      0
     
     
      22 Acres Woodland
      
      73
      6
      0
     
     
      2 Acres Cedar Swamp
      
      5
      7
      0
     
     
      A Pew in the North Precinct Meeting House
      
      6
      13
      4
     
     
      An House £ 1: 6/. 6 Cows £17
      
      18
      6
      
     
     
      1 Yoke of Oxen
      
      12
      
      
     
     
      3 Steers
      
      8
      16
      
     
     
      5 Sheep
      
      1
      7
      
     
     
      3 Hogs
      
      4
      12
      
     
     
      1 Cart & Wheels & Wheel Timber
      
      1
      12
      
     
     
      3 Chains 1 Plow & Horse Gears
      
      1
      6
      0
     
     
      4 Hoes 3 Rakes 5 Forks 2 Iron Bars
      
      1
      17
      0
     
     
      4 Axes a Beetle & Wedges
      
      0
      12
      0
     
     
      A Chest with Draws
      
      0
      10
      0
     
     
      An Oval Table
      
      0
      16
      0
     
     
      A small round Table
      
      1
      4
      0
     
     
      A small Desk
      
      0
      10
      0
     
     
      eight Chairs
      
      0
      16
      0
     
     
      A looking Glass
      
      1
      8
      0
     
     
      1 Silver Spoon 2 small Dito
      
      0
      16
      0
     
     
      A Chest of Draws
      
      2
      13
      0
     
     
      1 Oval Table
      
      0
      12
      0
     
     
      A looking Glass
      
      0
      10
      0
     
     
      6 Chairs
      
      0
      12
      0
     
     
      A Bed Bedstead & Beding
      
      5
      0
      0
     
     
      3 Beds
      
      9
      0
      0
     
     
      8 Blankets 1 Quilt
      
      2
      5
      0
     
     
      2 Beadsteads 2 Cords
      
      0
      14
      0
     
     
      A Suit of Curtains
      
      2
      8
      0
     
     
      Wearing Apparel
      
      7
      9
      0
     
     
      30 Yards Homespun Cloth
      
      6
      0
      0
     
     
      9 Sheets 3 table Cloths 3 Towels 4 Pellow Cases
      
      2
      15
      0
     
     
      38 Ld. Sheeps Wool
      
      1
      18
      0
     
     
      A Clock
      
      2
      0
      0
     
     
      3 Tables
      
      0
      12
      0
     
     
      9 Chairs
      
      0
      9
      0
     
     
     
      a small Glass
      
      
      1
      
     
     
      2 warming Pans
      
      
      10
      
     
     
      Sundry Books & Pamphlets
      
      2
      10
      
     
     
      an Hone & Rasor
      
      0
      5
      0
     
     
      A Gun sword & Amunition
      
      0
      4
      0
     
     
      An Iron Box and heaters
      
      0
      5
      0
     
     
      2 Pair Tongs 1 Shovel 1 H Pair andirons
      
      0
      16
      0
     
     
      2 Tramels
      
      0
      12
      0
     
     
      1 Iron Kittle 1 Skillet 2 Pots
      
      
      12
      
     
     
      1 Hatchil Hatchel 2 Wheels
      
      
      13
      
     
     
      2 Brass Kittles 1 Skillet
      
      0
      2
      8
     
     
      A Tea Kittle
      
      
      13
      
     
     
      A Frying Pan Iron pan & Spitt
      
      
      10
      
     
     
      10 pewter Dishes 19 plates 3 Basons 1 Cran
      
      2
      6
      0
     
     
      a pr. Steelyards
      
      
      10
      
     
     
      Carpenters & Shoemakers tools
      
      
      11
      
     
     
      7 Cyder Casks sundry dry Casks & tubs
      
      2
      5
      
     
     
      an old Bed & Beding
      
      1
      6
      
     
     
      
      
       Total
      
      
       £1,330
      
      
       3
      
      
       8
      
     
    
   
      Elisha Savil, Joseph Field, Elijah Belcher
     
     
     Suffolk ss. John Adams one of the Executors presented the afore-written and made Oath that it contains a true and perfect Inventory of the Estate of John Adams deceased so far as has come to his hands and knowledge, and that if more appears hereafter he will Cause it to be added. The Subscribing Appraisers were sworn as the Law directs.
     
      Boston Octo. 9. 1761.
      T. Hutchinson
      A true Copy Examd.PerWm. Cooper Reg.
     
    